DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments on page 7 of the Remarks filed 13 September 2022 regarding the previous drawing objections have been fully considered but they are not persuasive.  The Applicant argues that “there is clearly an inlet area for the cartridge and an outlet area for the cartridge as shown in figures 1A-B and 1D and further discussed in paragraphs [0046-0047].”    However, the drawings do not illustrate which “area” is either the inlet or the outlet.   Therefore, the previous drawing objection stands and is repeated in this Action.
The Applicant argues on page 10 of the Remarks that prior art Newton (‘578 Pat.) does not disclose a top retainer having a circular shape.  This argument is not persuasive since Newton does disclose a top retainer (36) which is circular in shape.  Newton’s top retainer (cap 36) is part of a circular assembly as seen from cross-section in Fig. 4.
In regards to the arguments on page 11 regarding the newly amended limitation of a ratio between the first throttle pin to the second throttle pin of 1.75, this limitation is addressed in this Action, below.
In regards to the arguments on page 12 regarding the newly amended limitation of a first, second or Nth diaphragm, this limitation is addressed in this Action, below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
 “cartridge inlet area” in claims 4 and 5;
“cartridge outlet area” in claims 4 and 5; 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable Newton (U.S. Pub. 2005/0155984) (‘984 Pub.) in view of Newton (U.S. Pat. 6,209,578) (‘578 Pat.) and Reverberi (U.S. Pat. 6,019,125).
	Regarding claim 1, the ‘984 Pub. discloses a cartridge (valve 20 inserted into manifold 12 held together in housing 32) comprising a body (body of 20) with a first groove (28), an o-ring (30) coupled to the body via the first groove, a body inlet area (24) and a body outlet area (22).
The ‘984 Pub. does not disclose a throttle pin, a spring cap, a spring, a diaphragm or a top retainer.  The ‘984 Pub. does specify in paragraph [0015] that “The valves are of the type disclosed, for example, in U.S.  Pat.  Nos.  6,026,850 and 6,209,578, the descriptions of which are herein incorporated by reference.”
The ‘578 Pat. discloses a constant flow valve, that was incorporated by reference into the ‘984 Pub., with a throttle pin (40, 42) coupled to a top retainer (36) through an inlet area (18), a spring cap (28), a spring (44) coupled to a bottom retainer (38), a diaphragm (32) coupled to the bottom retainer; and the top retainer coupled to the diaphragm, the top retainer having a circular shape (Figs. 1 and 4 illustrate cylindrical parts).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to incorporate the valve of the ‘578 Pat. per paragraph [0015] of the ‘984 Pub.
The ‘578 Pat. is silent in regards to the body having a second groove or a spring cap o-ring coupled to the spring cap via the second groove.  Reverberi discloses a cartridge valve unit (3) with a second groove (15) in a spring cap (14), a spring cap o-ring (16) coupled to the spring cap via the second groove.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the body of the ‘578 Pat to include an o-ring groove and a spring cap o-ring since by virtue of the smaller surface area subtended by it, results in a reduction in the thrust exerted on the cap by the pressurized liquid by at least about 25%.  (Reverberi: col. 2, lines 42-45)
Regarding claim 4, the combination discloses that a cartridge inlet area (‘984 Pub.: Fig. 2: 14a) and a cartridge outlet area (‘984 Pub.: Fig. 2: 16a, 18) are in series with each other.
Regarding claim 5, the combination discloses that a cartridge inlet area (‘984 Pub.: Fig. 2: 14a) and a cartridge outlet area (‘984 Pub.: Fig. 2: 18) are at 90 degrees with each other.
Regarding claim 6, the combination discloses that the body includes a 360 degree outlet passage.  (‘578 Pat.: Fig. 3: flow passage (arrows) makes four 90 degree turns)
Regarding claim 7, the combination discloses that the spring cap is configured to create a seal by compressing the diaphragm to the body.  (‘578 Pat.: Fig. 2A: diaphragm 32 compressed between (24, 28, 28, 36))
Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton, et al. (“Newton”) (U.S. Pub. 2009/0095770) in view of Reverberi (U.S. Pat. 6,019,125).
Regarding claim 8, Newton discloses a valve comprising: an inlet mount (112); a first throttle pin (first 142) coupled to the inlet mount and a body; a second throttle pin (second 142) coupled to the inlet mount and the body; a first diaphragm assembly (first 140) touching (seen in Fig. 5a) the body and a first spring (first 144); a second diaphragm assembly (second 140) touching (seen in Fig. 5b) the body and a second spring (second 144); a spring cup (146) coupled to the first spring, the second spring, and the body; and the body coupled to the inlet mount.
Newton is silent in regards to the inlet mount coupled to a first assembly o-ring and a second assembly o-ring.  Reverberi discloses a valve with multiple o-rings (8, 16) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Newton to include a first assembly O-ring and a second assembly o-ring coupled to the inlet mount to insure the mount and body are leaktight and that by virtue of the smaller surface area subtended by it, results in a reduction in the thrust exerted on the cap by the pressurized liquid by at least about 25%.  (Reverberi: col. 2, lines 42-45)
Newton discloses a first throttle pin (first 142) and a second throttle pin (second 142) and illustrates in the figures, such as Fig. 6, that the pins are of different size.  Newton does not, however, disclose a ratio between the first throttle pin to the second throttle pin is 1.75.
Paragraph [0072] of the instant application discloses:
“In one example, the throttle pins are 1.0X & 1.75X CF Valve throttle pins. In another example, the CF Valve body 1208 is 1.75X and 1.OX CF Valve body. In another example, the first CF Valve diaphragm assembly 1210 is 1.75X CF Valve diaphragm assembly. In another example, the second CF Valve diaphragm assembly 1212 is 1.OX CF Valve diaphragm assembly. In one example, the first CF Valve spring 1214 is 1.75X CF Valve spring. In another example, the second CF Valve spring 1216 is 1.OX CF Valve spring. In various embodiments, these examples may be mixed and matched. Further, any example, embodiment, and/or feature in this disclosure may be combined with any other example, embodiment, and/or feature in this disclosure.”
Therefore, since applicant has not provided any indication that the ratio between the throttle pins has any criticality, and it appears that the device of Newton would function equally well with a ratio between the first throttle pin to the second throttle pin of 1.75, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to design the first and second throttle pins an appropriate size, such as having a size ratio of 1 to 1.75, to control the flow rates of beverage syrup versus the flow of carbonated water as necessary.  (Newton: paragraph [0015])
Regarding claim 9, Newton, as modified by Reverberi, discloses that the inlet mount is coupled to the first assembly O-ring at a first inlet mount location and the second assembly O-ring is coupled to the inlet mount at a second inlet mount location since it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to insure the mount and body are leaktight and that by virtue of the smaller surface area subtended by it, results in a reduction in the thrust exerted on the cap by the pressurized liquid by at least about 25%.  (Reverberi: col. 2, lines 42-45)
Regarding claim 10, Newton discloses two different diameter assemblies assembled into the inlet mount and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to size the o-rings appropriately to ensure a leakproof assembly.
 Regarding claim 11, Newton discloses (Fig. 6) wherein the first throttle pin is coupled to the inlet mount at a first inlet mount throttle pin location and the first throttle pin is coupled to the body at a first throttle pin body location and the second throttle pin is coupled to the inlet mount at a second inlet mount throttle pin location and the second throttle pins is coupled to the body at a second throttle pin body location.
Regarding claim 12, Newton discloses that the first throttle pin is a first size and the second throttle pin is a second size.  (seen in Fig. 6)
Regarding claim 13, Newton discloses that the first diaphragm assembly is coupled to the body at a first diaphragm assembly body location and the second diaphragm assembly is coupled to the body at a second diaphragm assembly body location. (seen in Fig. 6)
Regarding claim 14, Newton discloses that the first diaphragm assembly is a first size and the second diaphragm assembly is a second size. (seen in Fig. 6)
Regarding claim 15, Newton discloses that the first spring is a first size and the second spring is a second size. (seen in Fig. 6)
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecht (U.S. Pub. 2016/0176696) in view Hays (U.S. Pat. 3,643,685).
Regarding claim 16, Hecht discloses a bar gun device comprising: a manifold (seen in Figs. 6 and 7); a first tube (24); a second tube (24); an Nth tube (24); and a bar gun (2).
Hecht is silent in regards to a first CF Valve located at a first position inside the first tube; a second CF valve located at a second position inside the second tube; an Nth CF valve located at an Nth position inside of the Nth tube.
Hays discloses a constant flow valve located inside a tube (8, 9).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Hecht’s plurality of tubes (first, second, Nth) to insert Hays’ CF valve downstream of the solenoid valves (22) in order to provide a predetermined flow rate (Hays: col. 1, lines 17-20) from Hecht’s bar gun.
Regarding claim 17, Hecht, as modified by Hays, positions each CF valve in a different tubes and therefore different positions and locations.
Regarding claim 18, Hecht, as modified by Hays, discloses a first solenoid (22) before the first CF valve, a second solenoid (22) before the second CF valve, and an Nth solenoid (22) before the Nth CF valve.
Regarding claim 19, Hecht, as modified by Hays, discloses a communication device (28) which communicates between the bar gun and at least one of the first solenoid, the second solenoid, and the Nth solenoid.  (Hecht: para. [0037])
Regarding claim 20, Hecht, as modified by Hays, discloses the communication device actuates one or more of the first solenoid, the second solenoid, and the Nth solenoid. (Hecht: para. [0037])
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘984 Pub., ‘578 Pat. and Reverberi  as applied to claim 1 above, and further in view of Hecht (U.S. Pub. 2012/0055954).
Regarding claim 2, the ‘984 Pub. of the combination discloses that the cartridge is configured to be inserted into a manifold (‘984 Pub., Fig. 2: 12) and further discloses that the manifold is connected to a hand operated dispenser (36), but is silent in regards to a bar gun.
Hecht discloses a manifold system connected to a bar gun (para. [0069]) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the ‘984 Pub.’s manifold and hand held dispenser to further include a plurality of liquid components, cartridges, solenoids and a bar gun to be able to dispense a plurality of different beverages out a single nozzle.  (Hecht: para. [0002])
Regarding claim 3, the combination, as modified by Hecht, discloses a plurality of solenoids (Hecht: Fig. 3: 350) located in the manifold of the bar gun system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/Examiner, Art Unit 3754                                                                                                                                                                                            
/Patrick M. Buechner/Primary Examiner, Art Unit 3799